 



EXHIBIT 10.P

JOHNSON CONTROLS, INC.
EXECUTIVE DEFERRED COMPENSATION PLAN

ARTICLE 1.
PURPOSE AND DURATION

     Section 1.1. Purpose. The Johnson Controls, Inc. Executive Deferred
Compensation Plan (the “Plan”) is established as an amendment, restatement and
consolidation of the various deferral options contained in the Johnson Controls,
Inc. Executive Incentive Compensation Plan (Deferred Option Qualified), referred
to as the EICP(DOQ), the Johnson Controls, Inc. Executive Incentive Compensation
Plan (Deferred Option), merged into the EICP(DOQ) effective October 1, 2001, and
the Johnson Controls, Inc. Long Term Performance Plan and the policies adopted
by the Committee under the Johnson Controls, Inc. 1992 Stock Option Plan. The
Plan also implements the deferral provisions of the Johnson Controls, Inc. 2000
Stock Option Plan, and the Johnson Controls, Inc. Restricted Stock Plan.

     Section 1.2. Duration. The Plan is effective on October 1, 2001. The Plan
was most recently amended and restated effective October 1, 2003. The Plan shall
remain in effect until terminated by the Board pursuant to Section 9.5.

ARTICLE 2.
DEFINITIONS AND CONSTRUCTION

     Section 2.1. Definitions. Wherever used in the Plan, the following terms
shall have the meanings set forth below and, where the meaning is intended, the
initial letter of the word is capitalized:

     (a) “Account” means the record keeping account or accounts maintained to
record the interest of each Participant under the Plan. An Account is
established for record keeping purposes only and not to reflect the physical
segregation of assets on the Participant’s behalf, and may consist of such
subaccounts or balances as the Committee may determine to be necessary or
appropriate.

     (b) “Act” means the Securities Act of 1933, as interpreted by regulations
and rules issued pursuant thereto, all as amended and in effect from time to
time. Any reference to a specific provision of the Act shall be deemed to
include reference to any successor provision thereto.

     (c) “Administrator” means the Employee Benefits Policy Committee of the
Company.

     (d) “Beneficiary” means the person(s) or entity(ies) designated by a
Participant to be his beneficiary for purposes of this Plan as provided in
Section 6.4.

     (e) “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



     (f) “Code” means the Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time. Any reference to a specific provision of the Code shall be
deemed to include reference to any successor provision thereto.

     (g) “Committee” means the Compensation Committee of the Board, which shall
consist of not less than two members of the Board, each of whom is also a
director of the Company and qualifies as a “non-employee director” for purposes
of Rule 16b-3 of the Exchange Act.

     (h) “Company” means Johnson Controls, Inc., and its successors as provided
in Section 9.7.

     (i) “Deferral” means the amount credited, in accordance with a
Participant’s election or deemed election, to the Participant’s Account under
the Plan in lieu of the payment in cash thereof, or the issuance of Shares with
respect thereto. Deferrals include the following:

(1) Incentive Deferrals: A deferral of all or a portion of a Participant’s
performance cash award under the Johnson Controls, Inc. Executive Incentive
Compensation Plan (Deferred Option Qualified), and the Johnson Controls, Inc.
Long Term Performance Plan.

(2) Option Deferrals: A deferral of all or a portion of the Shares that would
otherwise be issuable upon a Participant’s exercise of his stock option under
the Johnson Controls, Inc. 1992 Stock Option Plan or 2000 Stock Option Plan.

(3) Restricted Stock Deferrals: A deferral of the Shares that would otherwise be
issuable to a Participant in the form of restricted stock under the Johnson
Controls, Inc. Restricted Stock Plan.

(4) Dividend Deferrals: A deferral of the dividends paid on restricted shares
under the Johnson Controls, Inc. Restricted Stock Plan while such shares are
subject to a period of restriction.

     (j) “ERISA” means the Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to time. Any reference to a specific provision of ERISA
shall be deemed to include reference to any successor provision thereto.

     (k) “Exchange Act” means the Securities Exchange Act of 1934, as
interpreted by regulations and rules issued pursuant thereto, all as amended and
in effect from time to time. Any reference to a specific provision of the
Exchange Act shall be deemed to include reference to any successor provision
thereto.

     (l) “Fair Market Value” means with respect to a Share, except as otherwise
provided herein, the closing sales price on the New York Stock Exchange as of
4:00 p.m. EST on the date in question (or the immediately preceding trading day
if the date in question is not a trading day), and with respect to any other
property, such value as is determined by the Administrator.

 



--------------------------------------------------------------------------------



 



     (m) “Investment Options” means the investment options offered under the
Johnson Controls Savings and Investment (401k) Plan (excluding the Company stock
fund), the Share Unit Account, and any other alternatives made available by the
Administrator, which shall be used for the purpose of measuring hypothetical
investment experience attributable to a Participant’s Account.

     (n) “Participant” means an employee of the Company or any subsidiary who is
selected for participation under the Johnson Controls, Inc. Executive Incentive
Compensation Plan (Deferred Option Qualified), the Johnson Controls, Inc. Long
Term Performance Plan, the Johnson Controls, Inc. 1992 Stock Option Plan, the
Johnson Controls, Inc. 2000 Stock Option Plan, and/or the Johnson Controls, Inc.
Restricted Stock Plan, and who elected or is deemed to have elected to make
Deferrals hereunder. Notwithstanding the foregoing, the Committee shall limit
the foregoing group of eligible employees to a select group of management and
highly compensated employees, as determined by the Committee in accordance with
ERISA. Where the context so requires, a Participant also means a former employee
entitled to receive a benefit hereunder.

     (o) “Plan Year” means the fiscal year of the Company.

     (p) “Share” means a share of common stock of the Company.

     (q) “Share Unit Account” means the account described in Section 5.1, which
is deemed invested in Shares.

     (r) “Share Units” means the hypothetical Shares that are credited to the
Share Unit Accounts in accordance with Section 5.1.

     (s) “Valuation Date” means each day when the United States financial
markets are open for business, as of which the Administrator will determine the
value of each Account and will make allocations to Accounts.

     Section 2.2. Construction. Wherever any words are used in the masculine,
they shall be construed as though they were used in the feminine in all cases
where they would so apply; and wherever any words are use in the singular or the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. Titles of
articles and sections are for general information only, and the Plan is not to
be construed by reference to such items.

     Section 2.3. Severability. In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

ARTICLE 3.
PARTICIPATION

     Section 3.1. Effective Date. Each individual for whom a deferral account
was maintained under the Johnson Controls, Inc. Executive Incentive Compensation
Plan (Deferred Option), the Johnson Controls, Inc. Executive Incentive
Compensation Plan (Qualified Deferred

 



--------------------------------------------------------------------------------



 



Option), the Johnson Controls, Inc. Long Term Performance Plan and the Johnson
Controls, Inc. 1992 Stock Option Plan as of September 30, 2001, shall
automatically become a Participant hereunder on the effective date.

     Section 3.2. New Participants. Each employee of the Company or a subsidiary
shall automatically become a Participant on the date he makes or is deemed to
make a deferral election under the Johnson Controls, Inc. Executive Incentive
Compensation Plan (Deferred Option Qualified), the Johnson Controls, Inc. Long
Term Performance Plan, the Johnson Control, Inc. 1992 Stock Option Plan, the
Johnson Controls, Inc. 2000 Stock Option Plan, and/or the Johnson Controls, Inc.
Restricted Stock Plan.

ARTICLE 4.
DEFERRALS OF COMPENSATION

     Section 4.1. Incentive Deferrals.

     (a) EICP Deferrals. A Participant may elect, in such form and manner and
within such time periods as the Administrator may prescribe, to have a part or
all of his incentive award payable under the Johnson Controls, Inc. Executive
Incentive Compensation Plan (Deferred Option Qualified) (but not less than
$1,000) deferred under this Plan. A Participant’s election to defer an annual
incentive award shall be effective only for the award to which the election
relates, and shall not carry over from award to award. Notwithstanding the
foregoing, a Participant’s election to defer all or a portion of an incentive
award shall not be effective with respect to any amount payable after the
Participant’s termination of employment.

     (b) LTPP Deferrals. A Participant may elect, in such form and manner and
within such time periods as the Administrator may prescribe, to have a part or
all of his incentive award payable under the Johnson Controls, Inc. Long-Term
Performance Plan (but not less than $1,000) deferred under this Plan. A
Participant’s election to defer a long-term incentive payment shall be effective
only for the award to which the election relates, and shall not carry over from
award to award. Notwithstanding the foregoing, a Participant’s election to defer
all or a portion of a long-term incentive award shall not be effective with
respect to any amount payable after the Participant’s termination of employment.

     Section 4.2. Deferral of Option Exercise Shares. A Participant may elect,
in such form and manner and within such time periods as the Administrator may
prescribe, to defer delivery of the Shares otherwise issuable to the Participant
upon exercise of a stock option under the Johnson Controls, Inc. 1992 Stock
Option Plan or 2000 Stock Option Plan. The election must be made with respect to
all unexercised option shares as of the date of the election. A Participant’s
election to defer option exercise Shares shall be effective only for the Shares
to which the election relates, and shall not carry over from exercise to
exercise. A Participant’s Option Deferrals will be automatically credited to the
Participant’s Share Unit Account. Notwithstanding the foregoing, a Participant’s
election to defer his option exercise Shares shall not be effective with respect
to an option exercised after the Participant’s termination of employment.

 



--------------------------------------------------------------------------------



 



     Section 4.3. Deferral of Restricted Stock. A Participant may elect, in such
form and manner and within such time periods as the Administrator may prescribe,
to defer all or any portion of the restricted stock awarded to such Participant
under the Johnson Controls, Inc. Restricted Stock Plan. A Participant’s election
to defer restricted shares shall be effective only for the Shares to which the
election relates, and shall not carry over from award to award. A Participant’s
Restricted Stock Deferrals will be automatically credited to the Participant’s
Share Unit Account. The portion of the Share Unit Account attributable to
Restricted Stock Deferrals shall be subject to the same risk of forfeiture as
the restricted shares to which such Deferrals relate.

     Section 4.4. Deferral of Dividends on Restricted Stock. A Participant shall
be deemed to have elected to have all dividends or other distributions paid with
respect to restricted stock under the Johnson Controls, Inc. Restricted Stock
Plan while such stock is subject to a period of restriction, deferred to the
Participant’s Share Unit Account. The portion of the Participant’s Account
attributable to such Deferrals shall be subject to the same risk of forfeiture
as the restricted shares to which such Deferrals relate.

     Section 4.5. Involuntary Termination of Deferral Elections. If the
Administrator determines that the Participant is no longer eligible to
participate in the Plan or that revocation of a Participant’s eligibility is
necessary or desirable in order for the Plan to qualify under ERISA as a plan of
deferred compensation for a select group of management or highly compensated
employees, the Administrator may automatically revoke the Participant’s deferral
election or deemed deferral election.

ARTICLE 5.
HYPOTHETICAL INVESTMENT OPTIONS

     Section 5.1. Investment Election. Amounts credited to a Participant’s
Account shall reflect the investment experience of the Investment Options
selected by the Participant, or the investment experience of the required
Investment Option (as described above under Sections 4.2, 4.3 and 4.4). The
Participant may make an initial investment election at the time of enrollment in
the Plan (or with respect to a Participant who has an Account balance on the
restatement effective date, within such period of time after such effective date
as is specified by the Administrator) in whole increments of one percent (1%). A
Participant may also elect to reallocate his or her Account, and may elect to
allocate any future Deferrals, among the various Investment Options in whole
increments of one percent (1%) from time to time as prescribed by the
Administrator; provided that Option Deferrals, Restricted Stock Deferrals and
Dividend Deferrals shall not be eligible for re-allocation out of the Share Unit
Account. Such investment elections shall remain in effect until changed by the
Participant. All investment elections shall become effective as soon as
practicable after receipt of such election by the Administrator, and must be
made in the form and manner and within such time periods as the Administrator
prescribes in order to be effective. In the absence of an effective election,
the Participant’s Account (to the extent the Plan does not require Deferrals to
be allocated to the Share Unit Account) shall be deemed invested in the default
fund specified for the Johnson Controls Inc. Savings and Investment (401k) Plan.

 



--------------------------------------------------------------------------------



 



On each Valuation Date, the Administrator or its designee shall credit the
deemed investment experience with respect to the selected (or required)
Investment Options to each Participant’s Account. Notwithstanding anything
herein to the contrary, the Company retains the right to allocate actual amounts
hereunder without regard to a Participant’s request.

     Section 5.2. Allocations to Investment Options.

     (a) Incentive Deferrals. Incentive Deferrals will be deemed invested in an
Investment Option as of the date on which the Deferrals would have otherwise
been paid to the Participant.

     (b) Option Deferrals. An Option Deferral will be credited to a
Participant’s Share Unit Account as of the date of exercise.

     (c) Restricted Stock Deferrals. A Restricted Stock Deferral will be
credited to a Participant’s Share Unit Account as of the date the Participant
would have otherwise been issued shares of restricted stock.

     (d) Dividends Deferrals. Whenever the Company declares a dividend on its
Shares, in cash or in property, at a time when a Participant is deemed to have
made a Dividend Deferral election hereunder, a dividend award shall be made to
all such Participants as of the date the dividend is paid or distributed. The
dividend award for a Participant shall be determined by multiplying the number
of restricted shares held by such Participant on the date the dividend is
declared by the amount or Fair Market Value of the dividend paid or distributed
on one Share. All such dividend awards shall be credited to a Participant’s
Share Unit Account as of the date of the dividend payment or distribution.

     Section 5.3. Securities Law Restrictions. Notwithstanding anything to the
contrary herein, all elections under Article 5 or 6 by a Participant who is
subject to Section 16 of the Exchange Act are subject to review by the
Administrator prior to implementation. In accordance with Section 9.2, the
Administrator may restrict additional transactions, rescind transactions, or
impose other rules and procedures, to the extent deemed desirable by the
Administrator in order to comply with the Exchange Act, including, without
limitation, application of the review and approval provisions of this
Section 5.3 to Participants who are not subject to Section 16 of the Exchange
Act.

     Section 5.4. Accounts are For Record Keeping Purposes Only. Plan Accounts
and the record keeping procedures described herein serve solely as a device for
determining the amount of benefits accumulated by a Participant under the Plan,
and shall not constitute or imply an obligation on the part of the Company or
any subsidiary to fund such benefits. In any event, the Company or a subsidiary
may, in its discretion, set aside assets equal to part or all of such Account
balances and invest such assets in Company stock, life insurance or any other
investment deemed appropriate. Any such assets, including Company stock, shall
be and remain the sole property of the employer that set aside such assets, and
a Participant shall have no proprietary rights of any nature whatsoever with
respect to such assets.

 



--------------------------------------------------------------------------------



 



ARTICLE 6.
DISTRIBUTION OF ACCOUNTS

     Section 6.1. Distribution Election.

     (a) General. Subject to the provisions of subsections (b) and (c), a
Participant, at the time he commences participation in the Plan, shall make a
distribution election with respect to each of the following types of deferrals:

(1) Deferrals under the Johnson Controls, Inc. Executive Incentive Compensation
Plan, including interest, earnings or losses thereon.

(2) Deferrals under the Johnson Controls, Inc. Long Term Performance Plan,
including interest, earnings or losses thereon.

(3) Deferrals under the Johnson Controls, Inc. 1992 Stock Option Plan or 2002
Stock Option Plan, including dividends, interest, earnings or losses thereon.

(4) Deferrals under the Johnson Controls, Inc. Restricted Stock Plan, plus
interest, earnings or losses thereon.

     Such election shall be made in such form and manner and within such time
periods as the Administrator may prescribe. The election shall specify whether
distributions shall be made in a single lump sum or from two (2) to ten
(10) annual installments. No election shall be made with respect to Dividend
Deferrals, which are automatically paid in a lump sum.

     (b) Form and Timing of Election. A distribution election shall be effective
only when it is received and approved by the Administrator, and shall remain in
effect until modified by the Participant. A Participant may from time to time
modify his distribution election by completing a revised distribution election
in such form and manner and within such time periods as the Administrator may
prescribe. The Administrator may refuse to honor a distribution election that is
not completed in the manner and in such time as is prescribed by the
Administrator. If no valid election is in effect, distributions shall be made in
ten (10) annual installments.

     (c) Initial Distribution Elections. Notwithstanding the foregoing, a
Participant who is employed by the Company or its subsidiaries when the Company
provides the distribution election with respect to each type of deferral after
July 1, 2003, may make elections as described above, and such elections shall
become immediately effective on the date received by the Company, provided the
election is received by the Company within thirty (30) days after the election
is made available to currently employed Participants. Any change in such
election shall be governed by the provisions of subsection (b).

 



--------------------------------------------------------------------------------



 



     Section 6.2. Time of Distribution.

     (a) Termination of Employment. Except as provided in subsection (c), upon
termination of a Participant’s employment with the Company or subsidiary for any
reason, the Participant, or his Beneficiary in the event of his death, shall be
entitled to payment of the amount accumulated in such Participant’s Account.

     (b) Certain Transfers of Employment. If directed by the Administrator, a
Participant whose employment is transferred to a corporation or other entity
(the “Transferee Employer”) that is not the Company or a subsidiary, but in
which the Company or a subsidiary holds an ownership interest, then until the
earliest to occur of (1) the date on which the Participant ceases to be employed
by such Transferee Employer, (2) the date on which the Company or a subsidiary
no longer holds an ownership interest in the Transferee Employer, or (3) such
other date determined by the Administrator, the Participant shall be treated as
if he or she were still actively employed by the Company or a subsidiary. The
foregoing rule shall apply only for the purpose of determining whether the
Participant has terminated employment for purposes of the distribution
provisions of this Article 6; it shall not apply, and the Participant shall not
be entitled to make additional Deferrals, with respect to remuneration
attributable to services rendered with the Transferee Employer. The
Administrator may promulgate such additional rules as may be necessary or
desirable in connection with any such transfer of employment.

     (c) Payment of Dividend Deferrals. Notwithstanding anything herein to the
contrary, the portion of the Participant’s Share Unit Account that is related to
Dividend Deferrals shall be paid to the Participant at the time the shares of
restricted stock to which such deferrals relate are no longer subject to a
period of restriction.

     Section 6.3. Manner of Distribution. The Participant’s Account shall be
paid in cash in the following manner:

     (a) If payment is to be made in a lump sum, payment shall be made in the
first calendar quarter of the year following the year in which the date of
termination of employment occurs (or on such earlier date after the
Participant’s termination of employment as is approved by the Committee with
respect to Participants who are subject to Section 16(b) of the Exchange Act, or
approved by the Administrator with respect to all other Participants), and shall
be in an amount equal to the balance of the Participant’s Account as of the
Valuation Date immediately preceding the distribution date. Notwithstanding the
foregoing, the portion of the Participant’s Share Unit Account related to
Dividend Deferrals shall be paid as provided in Section 6.2(c).

     (b) If payment is to be made in annual installments, the first annual
payment shall be made in the first calendar quarter of the year following the
year in which the date of termination of employment occurs (or on such earlier
date after the Participant’s termination of employment as is approved by the
Committee with respect to Participants who are subject to Section 16(b) of the
Exchange Act, or approved by the Administrator with respect to all other
Participants), and shall be in an amount equal to the value of 1/10th (or 1/9th,
1/8th, 1/7th, etc. depending on the number of installments elected) of the
balance of the Participant’s Account as of the Valuation Date immediately
preceding the distribution date. A second annual payment shall be made in the
first calendar quarter of the second calendar year following the year during
which the Participant

 



--------------------------------------------------------------------------------



 



terminated employment (or on such earlier date as is approved by the Committee
with respect to Participants who are subject to Section 16(b) of the Exchange
Act, or approved by the Administrator with respect to all other Participants),
and shall be in an amount equal to the value of 1/9th (or 1/8th, 1/7th, 1/6th,
etc. depending on the number of installments elected) of the balance of the
Participant’s Account as of the Valuation Date immediately preceding the
distribution date. Each succeeding installment payment shall be determined in a
similar manner, until the tenth installment which shall equal the then remaining
balance of such Account as of the Valuation Date preceding such final payment
date. Notwithstanding the foregoing provisions, if the balance of a
Participant’s Account at any time is less than $50,000 during the payout period,
the remaining balance shall immediately be paid in the form of a lump sum.

     (c) Notwithstanding the foregoing, if the distribution under this Section
6.3 is made within six (6) months after the Participant ceases to be subject to
Section 16(b) of the Exchange Act, then the distribution shall be delayed until
the date that is six (6) months plus one day after the date such Participant
ceases to be subject to Section 16(b), unless the distribution is approved in
advance by the Committee or the distribution will not result in any liability to
the Participant under Section 16(b).

     Section 6.4. Distribution of Remaining Account Following Participant’s
Death. Each Participant may designate a beneficiary in such form and manner and
within such time periods as the Administrator may prescribe. In the event of the
Participant’s death prior to receiving all payments due hereunder, the remaining
interest shall be paid to the Participant’s Beneficiary in a lump sum, unless
the Committee (with respect to Participants who are subject to Section 16(b) of
the Exchange Act) or Administrator (with respect to all other Participants)
determines that payments may continue in accordance with the distribution
election in effect at the time of the Participant’s death. A Participant can
change his beneficiary designation at any time, provided that each beneficiary
designation shall revoke the most recent designation, and the last designation
received by the Company (or its delegee) while the Participant was alive shall
be given effect. If a Participant designates a Beneficiary without providing in
the designation that the Beneficiary must be living at the time of each
distribution, the designation shall vest in the Beneficiary all of the
distributions payable after the Beneficiary’s death, and any distributions
remaining upon the Beneficiary’s death shall be made to the Beneficiary’s
estate. In the event there is no valid beneficiary designation in effect at the
time of the Participant’s death, in the event the Participant’s designated
Beneficiary does not survive the Participant, or in the event that the
beneficiary designation provides that the Beneficiary must be living at the time
of each distribution and such designated Beneficiary does not survive to a
distribution date, the Participant’s estate will be deemed the Beneficiary and
will be entitled to receive payment. If a Participant designates his spouse as a
beneficiary, such beneficiary designation automatically shall become null and
void on the date of the Participant’s divorce or legal separation from such
spouse; provided the Administrator receives notice of such divorce or legal
separation prior to payment.

     Section 6.5. Distribution in Event of Financial Emergency. If requested by
a Participant while in the employ of the Company or a subsidiary and if the
Administrator determines that a financial emergency has occurred in the
financial affairs of the Participant, all or part of the Participant’s Account
(other than any non-vested portion) may be paid out to the Participant at the
sole discretion of the Administrator in a cash lump sum or in such installment

 



--------------------------------------------------------------------------------



 



payments as the Administrator may specify. The amount to be distributed to the
Participant shall only be such amount as is needed to alleviate the
Participant’s financial hardship.

     Section 6.6. Tax Withholding. The Company shall have the right to deduct
from any deferral or payment of cash made hereunder, or from any other amount
due a Participant, the amount of cash and/or Fair Market Value of Shares
sufficient to satisfy the Company’s or subsidiary’s foreign, federal, state or
local income tax withholding obligations with respect to such deferral (or
vesting thereof) or payment.

     Section 6.7. Offset. The Company or subsidiary shall have the right to
offset from any amount payable hereunder any amount that the Participant owes to
the Company or any subsidiary without the consent of the Participant (or his
Beneficiary, in the event of the Participant’s death).

ARTICLE 7.
RULES WITH RESPECT TO SHARE UNITS

     Section 7.1. Valuation of Share Unit Account. When any amounts are to be
allocated to a Share Unit Account (whether in the form of Deferrals or amounts
that are deemed re-allocated from another Investment Option), such amount shall
be converted to whole and fractional Share Units, with fractional units
calculated to three decimal places, by dividing the amount to be allocated by
the Fair Market Value of a Share on the effective date of such allocation. If
any dividends or other distributions are paid on Shares while a Participant has
Share Units credited to his Account, such Participant shall be credited with a
dividend award equal to the amount of the cash dividend paid or Fair Market
Value of other property distributed on one Share, multiplied by the number of
Share Units credited to his Share Unit Account on the date the dividend is
declared. The dividend award shall be converted into additional Share Units as
provided above using the Fair Market Value of a Share on the date the dividend
is paid or distributed. Any other provision of this Plan to the contrary
notwithstanding, if a dividend is paid on Shares in the form of a right or
rights to purchase shares of capital stock of the Company or any entity
acquiring the Company, no additional Share Units shall be credited to the
Participant’s Share Unit Account with respect to such dividend, but each Share
Unit credited to a Participant’s Share Unit Account at the time such dividend is
paid, and each Share Unit thereafter credited to the Participant’s Share Unit
Account at a time when such rights are attached to Shares, shall thereafter be
valued as of any point in time on the basis of the aggregate of the then Fair
Market Value of one Share plus the then Fair Market Value of such right or
rights then attached to one Share.

     Section 7.2. Transactions Affecting Common Stock. In the event of any
merger, share exchange, reorganization, consolidation, recapitalization, stock
dividend, stock split or other change in corporate structure of the Company
affecting Shares, the Committee may make appropriate equitable adjustments with
respect to the Share Units credited to the Share Unit Accounts of each
Participant, including without limitation, adjusting the date as of which such
units are valued and/or distributed, as the Committee determines is necessary or
desirable to prevent the dilution or enlargement of the benefits intended to be
provided under the Plan.

 



--------------------------------------------------------------------------------



 



     Section 7.3. No Shareholder Rights With Respect to Share Units.
Participants shall have no rights as a stockholder pertaining to Share Units
credited to their Accounts.

ARTICLE 8.
SPECIAL RULES APPLICABLE IN THE EVENT OF A CHANGE OF CONTROL OF THE COMPANY

     Section 8.1. Acceleration of Payment of Accounts. Notwithstanding any other
provision of this Plan, within 30 days after a Change of Control (as defined in
Section 8.2), each Participant shall be entitled to receive a lump sum payment
in cash of all amounts accumulated in such Participant’s Account. In determining
the amount accumulated in a Participant’s Share Unit Account, each Share Unit
shall have a value equal to the higher of (a) the highest reported sales price,
regular way, of a share of the Company’s common stock on the Composite Tape for
New York Stock Exchange Listed Stocks (the “Composite Tape”) during the
sixty-day period prior to the date of the Change of Control of the Company and
(b) if the Change of Control of the Company is the result of a transaction or
series of transactions described in Section 8.2(a) or (c), the highest price per
Share of the Company paid in such transaction or series of transactions.

     Section 8.2. Definition of a Change of Control. A Change of Control means
any of the following events:

     (a) The acquisition, other than from the Company, by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange
Act) of beneficial ownership (within the meaning of Rule l3d-3 promulgated under
the Exchange Act) of 20% or more of either:

(1) The then outstanding shares of common stock of the Company (the “Outstanding
Company Common Stock”) or

(2) The combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the “Company
Voting Securities”),

provided, however, that any acquisition by (x) the Company or any of its
subsidiaries, or any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its subsidiaries or (y) any corporation with
respect to which, following such acquisition, more than 60% of, respectively,
the then outstanding shares of common stock of such corporation and the combined
voting power of the then outstanding voting securities of such corporation
entitled to vote generally in the election of directors is then beneficially
owned, directly or indirectly, by all or substantially all of the individuals
and entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Company Voting Securities immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the Outstanding Company Common Stock and Company
Voting Securities, as the case may be, shall not constitute a Change in Control
of the Company; or

     (b) Individuals who, as of May 24, 1989, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board, provided that any

 



--------------------------------------------------------------------------------



 



individual becoming a director subsequent to May 24, 1989, whose election or
nomination for election by the Company’s shareholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the Directors of the Company (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act); or

     (c) Consummation of a reorganization, merger or consolidation (a “Business
Combination”), in each case, with respect to which all or substantially all of
the individuals and entities who were the respective beneficial owners of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such Business Combination do not, following such Business Combination,
beneficially own, directly or indirectly, more than 60% of, respectively, the
then outstanding shares of common stock and the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors as the case may be, of the corporation resulting from such Business
Combination in substantially the same proportion as their ownership immediately
prior to such Business Combination of the Outstanding Company Common Stock and
Company Voting Securities, as the case may be; or

     (d) A complete liquidation or dissolution of the Company or sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, following such sale or disposition, more
than 60% of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors is then owned beneficially, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Company Voting Securities immediately prior to such sale or disposition in
substantially the same proportion as their ownership of the Outstanding Company
Common Stock and Company Voting Securities, as the case may be, immediately
prior to such sale or disposition.

     Section 8.3. Maximum Payment Limitation.

     (a) Limit on Payments. Except as provided in subsection (b) below, if any
portion of the payments or benefits described in this Plan or under any other
agreement with or plan of the Company or a subsidiary (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment”, then the Total
Payments to be made to the Participant shall be reduced such that the value of
the aggregate Total Payments that the Participant is entitled to receive shall
be one dollar ($1) less than the maximum amount which the Participant may
receive without becoming subject to the tax imposed by Section 4999 of the Code
or which the Company may pay without loss of deduction under Section 280G(a) of
the Code; provided that this Section shall not apply in the case of a
Participant who has in effect a valid employment contract providing that the
Total Payments to the Participant shall be determined without regard to the
maximum amount allowable under Section 280G of the Code. The terms “excess
parachute payment” and “parachute payment” shall have the meanings assigned to
them in Section 280G of the Code, and such “parachute payments” shall be valued
as provided therein. Present value shall be calculated in accordance with
Section 280G(d)(4) of the Code. Within forty (40) days following delivery of
notice by the Company to the Participant of its belief that there is a

 



--------------------------------------------------------------------------------



 



payment or benefit due the Participant which will result in an excess parachute
payment, the Participant and the Company, at the Company’s expense, shall obtain
the opinion (which need not be unqualified) of nationally recognized tax counsel
selected by the Company’s independent auditors and acceptable to the Participant
in his sole discretion (which may be regular outside counsel to the Company),
which opinion sets forth (A) the amount of the Base Period Income, (B) the
amount and present value of Total Payments and (C) the amount and present value
of any excess parachute payments determined without regard to the limitations of
this Section. As used in this Section, the term “Base Period Income” means an
amount equal to the Participant’s “annualized includible compensation for the
base period” as defined in Section 280G(d)(1) of the Code. For purposes of such
opinion, the value of any noncash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code, which determination shall
be evidenced in a certificate of such auditors addressed to the Company and the
Participant. Such opinion shall be addressed to the Company and the Participant
and shall be binding upon the Company and the Participant. If such opinion
determines that there would be an excess parachute payment, the payments
hereunder that are includible in Total Payments or any other payment or benefit
determined by such counsel to be includible in Total Payments shall be reduced
or eliminated as specified by the Participant in writing delivered to the
Company within thirty days of his receipt of such opinion or, if the Participant
fails to so notify the Company, then as the Company shall reasonably determine,
so that under the bases of calculations set forth in such opinion there will be
no excess parachute payment. If such legal counsel so requests in connection
with the opinion required by this Section, the Participant and the Company shall
obtain, at the Company’s expense, and the legal counsel may rely on in providing
the opinion, the advice of a firm of recognized executive compensation
consultants as to the reasonableness of any item of compensation to be received
by the Participant. If the provisions of Sections 280G and 4999 of the Code are
repealed without succession, then this Section shall be of no further force or
effect.

     (b) Employment Contract Governs. The provisions of subsection (a) above
shall not apply to a Participant whose employment is governed by an employment
contract that provides for Total Payments in excess of the limitation described
in subsection (a) above.

ARTICLE 9.
GENERAL PROVISIONS

     Section 9.1. Administration.

     (a) General. The Committee shall have overall authority with respect to
administration of the Plan; provided that the Administrator shall have
responsibility for the general operation and daily administration of the Plan as
specified herein. If at any time the Committee shall not be in existence or not
be composed of members of the Board who qualify as “non-employee directors”,
then all determinations affecting Participants who are subject to Section 16 of
the Exchange Act shall be made by the full Board, and all determinations
affecting other Participants shall be made by the Board or an officer of the
Company or other committee appointed by the Board (with the assistance of the
Administrator). The Committee or Administrator may, in its discretion, delegate
any or all of its authority and responsibility; provided that the Committee
shall not delegate authority and responsibility with respect to non-

 



--------------------------------------------------------------------------------



 



ministerial functions that relate to the participation by Participants who are
subject to Section 16 of the Exchange Act at the time any such delegated
authority or responsibility is exercised. To the extent of any such delegation,
any references herein to the Committee or Administrator, as applicable, shall be
deemed references to such delegee. Interpretation of the Plan shall be within
the sole discretion of the Committee or the Administrator with respect to their
respective duties hereunder. If any delegee of the Committee or the
Administrator shall also be a Participant or Beneficiary, any determinations
affecting the delegee’s participation in the Plan shall be made by the Committee
or Administrator, as applicable.

     (b) Authority and Responsibility. In addition to the authority specifically
provided herein, the Committee and Administrator shall have the discretionary
authority to take any action or make any determination it deems necessary for
the proper administration of its respective duties under the Plan, including but
not limited to: (a) prescribe rules and regulations for the administration of
the Plan; (b) prescribe forms for use with respect to the Plan; (c) interpret
and apply all of the Plan’s provisions, reconcile inconsistencies or supply
omissions in the Plan’s terms; (d) make appropriate determinations, including
factual determinations, and calculations; and (e) prepare all reports required
by law. Any action taken by the Committee shall be controlling over any contrary
action of the Administrator. The Committee or Administrator may delegate its
ministerial duties to a third party and to the extent such delegation,
references to the Committee or Administrator herein shall mean such delegee.

     (c) Decisions Binding. The Committee’s and Administrator’s determination
shall be final and binding on all parties with an interest hereunder, unless
determined to be arbitrary and capricious.

     (d) Procedures of the Committee. The Committee’s determinations must be
made by not less than a majority of its members present at the meeting (in
person or otherwise) at which a quorum is present, or by written consent, which
sets forth the action, is signed by each member of the Committee and filed with
the minutes for proceedings of the Committee. A majority of the entire Committee
shall constitute a quorum for the transaction of business. The Administrator’s
determinations shall be made in accordance with such procedures it establishes.

     (e) Indemnification. Service on the Committee or as an Administrator shall
constitute service as a director or officer of the Company so that the Committee
and Administrator members shall be entitled to indemnification, limitation of
liability and reimbursement of expenses with respect to their Committee or
Administrator services to the same extent that they are entitled under the
Company’s By-laws and Wisconsin law for their services as directors or officers
of the Company.

     Section 9.2. Restrictions to Comply with Applicable Law. Notwithstanding
any other provision of the Plan, the Company shall have no liability to make any
payment unless such payment would comply with all applicable laws and the
applicable requirements of any securities exchange or similar entity. In
addition, transactions under the Plan are intended to comply with all applicable
conditions of Rule 16b-3 under the Exchange Act. The Committee and Administrator
shall administer the Plan so that transactions under the Plan will be exempt
from or comply with Section 16 of the Exchange Act, and shall have the right to
restrict or rescind any

 



--------------------------------------------------------------------------------



 



transaction, or impose other rules and requirements, to the extent it deems
necessary or desirable for such exemption or compliance to be met.

     Section 9.3. Claims Procedures.

     (a) Initial Claim. If a Participant or Beneficiary (the “claimant”)
believes that he is entitled to a benefit under the Plan that is not provided,
the claimant or his legal representative shall file a written claim for such
benefit with the Committee. The Committee shall review the claim within 90 days
following the date of receipt of the claim; provided that the Committee may
determine that an additional 90-day extension is necessary due to circumstances
beyond the Committee’s control, in which event the Committee shall notify the
claimant prior to the end of the initial period that an extension is needed, the
reason therefor and the date by which the Committee expects to render a
decision. If the claimant’s claim is denied in whole or part, the Committee
shall provide written notice to the claimant of such denial. The written notice
shall include: the specific reason(s) for the denial; reference to specific Plan
provisions upon which the denial is based; a description of any additional
material or information necessary for the claimant to perfect the claim and an
explanation of which such material or information is necessary; and a
description of the Plan’s review procedures (as set forth in subsection (b)) and
the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination upon review. If the claimant does not receive a written
decision within the time period(s) described above, the claim shall be deemed
denied on the last day of such period(s).

     (b) Request for Appeal. The claimant has the right to appeal the
Committee’s decision by filing a written appeal to the Committee within 60 days
after claimant’s receipt of the decision or deemed denial. The claimant will
have the opportunity, upon request and free of charge, to have reasonable access
to and copies of all documents, records and other information relevant to the
claimant’s appeal. The claimant may submit written comments, documents, records
and other information relating to his claim with the appeal. The Committee will
review all comments, documents, records and other information submitted by the
claimant relating to the claim, regardless of whether such information was
submitted or considered in the initial claim determination. The Committee shall
make a determination on the appeal within 60 days after receiving the claimant’s
written appeal; provided that the Committee may determine that an additional
60-day extension is necessary due to circumstances beyond the Committee’s
control, in which event the Committee shall notify the claimant prior to the end
of the initial period that an extension is needed, the reason therefor and the
date by which the Committee expects to render a decision. If the claimant’s
appeal is denied in whole or part, the Committee shall provide written notice to
the claimant of such denial. The written notice shall include: the specific
reason(s) for the denial; reference to specific Plan provisions upon which the
denial is based; a statement that the claimant is entitled to receive, upon
request and free of charge, reasonable access to and copies of all documents,
records, and other information relevant to the claimant’s claim; and a statement
of the claimant’s right to bring a civil action under section 502(a) of ERISA.
If the claimant does not receive a written decision within the time period(s)
described above, the appeal shall be deemed denied on the last day of such
period(s).

     (c) ERISA Fiduciary. For purposes of ERISA, the Committee shall be
considered the named fiduciary under the Plan and the plan administrator.

 



--------------------------------------------------------------------------------



 



     Section 9.4. Participant Rights Unsecured.

     (a) Unsecured Claim. The right of a Participant or his Beneficiary to
receive a distribution hereunder shall be an unsecured claim, and neither the
Participant nor any Beneficiary shall have any rights in or against any amount
credited to his Account or any other specific assets of the Company or a
subsidiary. The right of a Participant or Beneficiary to the payment of benefits
under this Plan shall not be assigned, encumbered, or transferred, except as
permitted under Section 6.4. The rights of a Participant hereunder are
exercisable during the Participant’s lifetime only by him or his guardian or
legal representative.

     (b) Contractual Obligation. The Company or a subsidiary may authorize the
creation of a trust or other arrangements to assist it in meeting the
obligations created under the Plan. However, any liability to any person with
respect to the Plan shall be based solely upon any contractual obligations that
may be created pursuant to the Plan. No obligation of the Company or a
subsidiary shall be deemed to be secured by any pledge of, or other encumbrance
on, any property of the Company or any subsidiary. Nothing contained in this
Plan and no action taken pursuant to its terms shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company or a
subsidiary and any Participant or Beneficiary, or any other person.

     Section 9.5. Amendment or Termination of Plan.

     (a) General Authority. The Board may at any time amend or terminate the
Plan, including but not limited to modifying the terms and conditions applicable
to (or otherwise eliminating) Deferrals to be made on or after the amendment or
termination date; provided, however, that no amendment or termination may reduce
or eliminate any Account balance accrued to the date of such amendment or
termination (except as such Account balance may be reduced as a result of
investment losses allocable to such Account) without a Participant’s consent
except as otherwise specifically provided herein. In addition, the Administrator
may at any time amend the Plan to make administrative changes and changes
necessary to comply with applicable law.

     (b) Termination; Change of Control. Notwithstanding the foregoing, the
Board may make the following amendments to the Plan without the consent of an
individual with an interest hereunder:

(1) In the event of the Plan’s termination, the Board may provide that all
Deferral elections then outstanding be cancelled and that all amounts accrued to
the date of termination be distributed to all Participants or Beneficiaries, as
applicable, in a single sum payment as soon as practicable after the date of
termination or on such other date as is specified by the Board, regardless of
any distribution election then in effect.

(2) The Board may amend the provisions of Article 8 prior to the effective date
of a Change of Control.

 



--------------------------------------------------------------------------------



 



     Section 9.6. Administrative Expenses. Costs of establishing and
administering the Plan will be paid by the Company and participating
subsidiaries.

     Section 9.7. Successors and Assigns. This Plan shall be binding upon and
inure to the benefit of the Company, its successors and assigns and the
Participants and their heirs, executors, administrators, and legal
representatives.

     Section 9.8. Governing Law; Limitation on Actions; Dispute Resolution.

     (a) Governing Law. This Plan is intended to be a plan of deferred
compensation maintained for a select group of management or highly compensated
employees as that term is used in ERISA, and shall be interpreted so as to
comply with the applicable requirements thereof. In all other respects, the Plan
is to be construed and its validity determined according to the laws of the
State of Wisconsin (without reference to conflict of law principles thereof) to
the extent such laws are not preempted by federal law.

     (b) Limitation on Actions. Any action or other legal proceeding with
respect to the Plan may be brought only after the claims and appeals procedures
of Section 9.3 are exhausted and only within period ending on the earlier of
(i) one year after the date claimant receives notice or deemed notice of a
denial upon appeal under Section 9.3(b), or (ii) the expiration of the
applicable statute of limitations period under applicable federal law. Any
action or other legal proceeding not adjudicated under ERISA must be arbitrated
in accordance with the provisions of subsection (c).

     (c) Arbitration.

(1) Application. Notwithstanding any employee agreement in effect between a
Participant and the Company or any subsidiary employer, if a Participant or
Beneficiary brings a claim that relates to benefits under this Plan that is not
covered under ERISA, and regardless of the basis of the claim (including but not
limited to, actions under Title VII, wrongful discharge, breach of employment
agreement, etc.), such claim shall be settled by final binding arbitration in
accordance with the rules of the American Arbitration Association (“AAA”) and
judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof.

(2) Initiation of Action. Arbitration must be initiated by serving or mailing a
written notice of the complaint to the other party. Normally, such written
notice should be provided the other party within one year (365 days) after the
day the complaining party first knew or should have known of the events giving
rise to the complaint. However, this time frame may be extended if the
applicable statute of limitation provides for a longer period of time. If the
complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or

 



--------------------------------------------------------------------------------



 



may have against the other party shall be waived and void. Any notice sent to
the Company shall be delivered to:

Office of General Counsel
Johnson Controls, Inc.
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591

     The notice must identify and describe the nature of all complaints asserted
and the facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.

(3) Compliance with Personnel Policies. Before proceeding to arbitration on a
complaint, the Participant or Beneficiary must initiate and participate in any
complaint resolution procedure identified in the Company’s or subsidiary’s
personnel policies. If the claimant has not initiated the complaint resolution
procedure before initiating arbitration on a complaint, the initiation of the
arbitration shall be deemed to begin the complaint resolution procedure. No
arbitration hearing shall be held on a complaint until any applicable complaint
resolution procedure has been completed.

(4) Rules of Arbitration. All arbitration will be conducted by a single
arbitrator according to the Employment Dispute Arbitration Rules of the AAA. The
arbitrator will have authority to award any remedy or relief that a court of
competent jurisdiction could order or grant including, without limitation,
specific performance of any obligation created under policy, the awarding of
punitive damages, the issuance of any injunction, costs and attorney’s fees to
the extent permitted by law, or the imposition of sanctions for abuse of the
arbitration process. The arbitrator’s award must be rendered in a writing that
sets forth the essential findings and conclusions on which the arbitrator’s
award is based.

(5) Representation and Costs. Each party may be represented in the arbitration
by an attorney or other representative selected by the party. The Company or
subsidiary shall be responsible for its own costs, the AAA filing fee and all
other fees, costs and expenses of the arbitrator and AAA for administering the
arbitration. The claimant shall be responsible for his attorney’s or
representative’s fees, if any. However, if any party prevails on a statutory
claim which allows the prevailing party costs and/or attorneys’ fees, the
arbitrator may award costs and reasonable attorneys’ fees as provided by such
statute.

 



--------------------------------------------------------------------------------



 



(6) Discovery; Location; Rules of Evidence. Discovery will be allowed to the
same extent afforded under the Federal Rules of Civil Procedure. Arbitration
will be held at a location selected by the Company. AAA rules notwithstanding,
the admissibility of evidence offered at the arbitration shall be determined by
the arbitrator who shall be the judge of its materiality and relevance. Legal
rules of evidence will not be controlling, and the standard for admissibility of
evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.

(7) Confidentiality. The existence, content or results of any arbitration may
not be disclosed by a party or arbitrator without the prior written consent of
both parties. Witnesses who are not a party to the arbitration shall be excluded
from the hearing except to testify.

 